Citation Nr: 0217930	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for spontaneous 
pneumothorax, right, resolved.

(The issue of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), to include 
as secondary to the veteran's service-connected 
spontaneous pneumothorax, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1954 until May 
1956.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a November 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Louis, Missouri, which denied 
the benefits sought on appeal.

The Board notes that, since the time of the November 2001 
rating decision, the claims file has been transferred to 
the RO in Lincoln, Nebraska.  

The Board also notes that, in the veteran's April 2002 
substantive appeal, in addition to noting his respiratory 
claims, the veteran also listed entitlement to an 
increased rating for bilateral hearing loss.  However, the 
veteran had not previously submitted a notice of 
disagreement on that issue.  As the April 2002 
correspondence was submitted within 1 year from the time 
of the November 2001 rating decision pertaining to hearing 
loss, that April 2002 communication serves as the notice 
of disagreement.  A statement of the case was issued in 
August 2002 concerning the hearing loss claim, and no 
substantive appeal was filed.  Thus, the hearing loss 
claim is not presently on appeal.  Additionally, the file 
indicates that the veteran may desire to raise an issue of 
clear and unmistakable error (CUE) with regard to the 
November 2001 RO denial of service connection for hearing 
loss, as evidenced by letters dated in November 2001 from 
his attorney to the RO, and also by the notation of "CUE" 
on the April 2002 VA Form 9.  As the CUE claim relative to 
the November 2001 rating decision pertains solely to the 
issue of hearing loss, it is not for consideration by the 
Board at this time.  Moreover, it is unclear as to whether 
the CUE "claim" is simply an argument or theory raised in 
connection with the hearing loss claim, for which a 
statement of the case was appropriately issued by the RO.  
The matter is referred to the RO for clarification and 
appropriate action.

Finally, the Board is undertaking additional development 
on the issue of entitlement to service connection for 
COPD, to include as secondary to the veteran's service-
connected spontaneous pneumothorax.  38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the veteran notice and reviewing the response to the 
notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The medical evidence does not establish that the 
veteran's spontaneous pneumothorax, right, is manifest by 
any current residuals.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
spontaneous pneumothorax, right, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural history

The veteran was initially awarded service connection for 
spontaneous pneumothorax, right, resolved, in a December 
1957 rating decision.  At that time, a noncompensable 
evaluation was assigned, effective November 1957.  The 
veteran did not pursue his claim any further at that time.

In April 1983 the veteran submitted an application for 
compensation for a collapsed lung in service, and for 
respiratory problems secondary to that condition.  In a 
May 1983 rating decision, the RO continued the veteran's 
noncompensable evaluation for spontaneous pneumothorax.  
That same decision also denied service connection for 
asthmatic bronchitis.  No appeal was made by the veteran.

In March 2001, the veteran submitted a claim of 
entitlement to an increased rating for his spontaneous 
pneumothorax, right.  He also raised a claim of service 
connection for COPD as secondary to his spontaneous 
pneumothorax, right.  In a November 2001 rating decision, 
the RO declined to award the veteran a compensable rating 
for his service-connected spontaneous pneumothorax, right.  
The RO also denied the secondary service connection COPD 
claim.  The veteran disagreed with that decision and 
initiated an appeal.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).


Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a December 2001 statement of the case 
apprised the veteran of VA's duty to notify and assist 
under the VCAA.  That document specifically provided the 
relevant rating criteria for his increased rating claim 
and also explained the principles relating to service 
connection.  Additionally, an earlier letter sent to the 
veteran in May 2001 noted the type of evidence necessary 
to substantiate the veteran's claims and the VA's 
development activity.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In determining whether the VA has satisfied its duty to 
assist the veteran in developing his claim, the Board 
notes that the claims file contains service medical 
records, as well as VA outpatient treatment reports dated 
from April 1979 to April 1982 and from June 1982 to July 
1983.  Also of record are VA hospitalization reports dated 
in May 1982.  Finally, a June 2001 VA examination report 
is associated with the claims file.  The Board has 
carefully reviewed the veteran's statements and concludes 
that the veteran has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment not of 
record, and with respect to the veteran's increased rating 
claim, has found no indication that additional evidence 
remains outstanding.   
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained, and therefore this case is ready for 
appellate review.

Relevant law and regulations

Increased disability ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Factual background

In January 2001, the veteran underwent pulmonary function 
testing at a VA facility.  The veteran had difficulty 
performing the tests due to severe dyspnea.  The veteran 
was also unable to perform a spirometry without a 
bronchodilator.  He had inspiratory and expiratory wheezes 
in all anterior and posterior lung fields, with greatly 
diminished posterior lower lobes.  The test results were 
characterized as insufficient tests for an interpretation.  

In a statement dated later in January 2001, a private 
physician's assistant reported he had reviewed the 
veteran's pulmonary function test, noted the veteran's 
history of spontaneous pneumothorax, and stated the 
veteran now has COPD.

The veteran was scheduled for a VA respiratory examination 
in July 2001.  He failed to report for that examination 
and did not demonstrate a good cause for his absence.  

Analysis

As previously noted, the veteran is currently rated as 
noncompensable under Diagnostic Code 6843.  That Code 
section follows the general rating formula for rating 
restrictive lung disease.  That formula is as follows: A 
10 percent disability rating is warranted where pulmonary 
function testing reveals that forced expiratory volume in 
one second (FEV-1) is 71 to 80 percent predicted; FEV-
1/Forced Vital Capacity (FVC) is 71 to 80 percent; or 
where Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) is 66 to 80 
percent predicted.  A 30 percent rating is warranted where 
pulmonary function testing reveals that FEV-1 is 56 to 70 
percent predicted; FEV-1/FVC is 56 to 70 percent; or where 
DLCO (SB) is 56 to 65 percent predicted.  A 60 percent 
rating is warranted where pulmonary function testing 
reveals that FEV-1 is 40 to 55 percent predicted; FEV-
1/FVC is 40 to 55 percent; or where DLCO (SB) is 40 to 55 
percent predicted or maximum oxygen consumption is 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is less than 40 percent of 
predicted value; FEV-1/FVC is less than 40 percent; where 
DLCO (SB) is 40 percent predicted; where maximum exercise 
capacity is less than 15ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation); where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required.

In the present case, the only medical evidence pertaining 
to the veteran's respiratory condition within the relevant 
rating period is the January 2001 VA pulmonary function 
test.  That evaluation was characterized by insufficient 
testing for evaluation.  As such, those findings cannot 
constitute a basis for an increased rating.  Further, the 
tests do not indicate that the veteran's lung defects were 
caused by his service-connected spontaneous pneumothorax, 
right.  The Board notes that several decades had passed 
following the veteran's diagnosis of spontaneous 
pneumothorax before he received treatment for lung 
difficulties in 1979.  Moreover, the Board notes that 
additional VA examination was arranged in order to assess 
the severity of the veteran's spontaneous pneumothorax, 
right.  As the veteran did not report for that 
examination, the Board has no alternative but to deny the 
claim.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable 
doubt in favor of the appellant, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
spontaneous pneumothorax, right, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence the Board is not required to remand 
this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) for assignment of an extra-
schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable rating for spontaneous pneumothorax, right, 
resolved, is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

